DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021 has been entered. 
 Response to Arguments
Applicant’s arguments, see amendment and remarks, filed July 14, 2021, with respect to the rejection of claims 2, 6-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art and/or considerations.
With regard to the non-statutory double patenting rejections, Applicant argues that the newly recited claim features are not present in the claims of the parent applications. However, the newly presented claim features are known in the newly prior art and the patent claims include features of rotational symmetry. The non-statutory double patenting rejections are below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) and further in view of Bassik et al. U.S. patent no. 7,135,044 (“Bassik”).
Regarding claims 2, 8, 18 and 19, for example in an embodiment as described with reference to figures 15, 16 and in particular 21-23, Frankle discloses a system comprising: a humeral component (400) configured to be implanted in a proximal end of a humerus (e.g., figures 21-23), the humeral component (400) comprising: a proximal end (402- figure 16) and a distal end (404- figure 16—which distal end is provided at terminal end of stabilization fins based on modification and teachings of secondary prior art reference); an interior recess (414) extending from the proximal end (402) toward the distal end (404) (e.g., figures 16 and 23), the interior recess (414) configured to receive an articular component (800), the interior recess (414) comprising a first portion (under a first interpretation: see annotated version of figure 23 herein below; or under a second interpretation: formed by 418- see at least figure 20; paragraph [0099]) and a second portion (under a first interpretation: see annotated version of figure 23 herein below; or under a second interpretation: formed by 419- see at least figure 20; paragraph [0099]) distal to the first portion (annotated version of figure 23 below and/or figure 20), the first portion having a larger diameter than the second portion (annotated version of figure 23 below and/or figure 20 and paragraph [0099], etc.); and one or more stabilization fins (see annotated version of figures 15-16 herein below) on an outer surface of the humeral component (400), the one or more stabilization fins configured to deter rotation of the humeral component when implanted (annotated version of figures 15-16 herein below); and the articular component (800) configured to engage the humeral component (400) (e.g., figures 21-23).

    PNG
    media_image1.png
    489
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    264
    542
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    284
    462
    media_image3.png
    Greyscale

Frankle is silent regarding the stem separable from the humeral component [claims 18 and 19] and thus the one or more stabilization fins terminating at the distal end [independent claim 2] substantially as claimed.  
In the same field of endeavor, namely humeral component systems, Simmen teaches a stem configured to interface with a distal end of a separable humeral component, wherein the stem comprises a proximal taper configured to interface with the humeral component (e.g., figures).  

    PNG
    media_image4.png
    325
    714
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to try forming the humeral component as separable humeral adaptor and stem components in the invention of Frankle, as taught and/or suggested by Simmen, in order to provide the humeral system as a set of modular parts to optimize a surgical fit and articular surgical outcome with predictable results and a reasonable expectation of success.  Moreover, as discussed further in the annotated version of figure 15 of Frankle below, separation of the humeral component of Frankle in accordance with the teaching of Simmen [essentially replicating location shown by Simmen on prosthesis of Frankle] results in the one or more stabilization fins of Frankle terminating at the distal end substantially as claimed.  

    PNG
    media_image5.png
    591
    606
    media_image5.png
    Greyscale

Frankle in view of Simmen, as applied above, is silent regarding the second portion is octagonally shaped substantially as claimed.
In the same field of endeavor, namely bone prosthesis, Bassik teaches circular or octagonal cross-sectional shapes may be selectively be used among a list of known selectable shapes provided between a connection interface including an interior recess and protrusion as a matter of known design choice with predictable results and a reasonable expectation of success (e.g., see at least figure 11; and col. 10, lines 59-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try forming at least the second portion of the interior recess of the humeral component of Frankle in view of Simmen with an octagonal shape, as taught by Bassik, in order to select a cross-sectional shape that performs the desired fit and function among known selectable design choices for the cross sectional shape for an interface between an interior an interior recess and corresponding protrusion with predictable results and a reasonable expectation of success.
Regarding claims 6, 9 and 10, Frankle discloses the humeral component (400) comprises a groove (below lip 417) on an interior surface of the interior recess (e.g., figures 16, 17, 20 and 23; and at least paragraph [0099]), and wherein the articular component (800) comprises a locking lip (516- figure 17, seq. or the like) shaped to slide into and configured to engage the groove (below lip 417 of interior recess 414) to deter disengagement with the groove (e.g., see at least figures 16, 17, 29 and 23, etc.).
Regarding claim 7, Frankle discloses the humeral component (400) comprises titanium (e.g., see at least paragraph [0101]).
Regarding claims 11-13, under the second interpretation discussed in rejection of independent claim 2 above, Frankle discloses the articular component (800, seq.) comprises a ledge (e.g., as formed by proximal surface of 516, seq. or the like- figure 17; paragraph [0102], etc.) configured to interface with the first portion (418) of the interior recess (414) (e.g., figures 17 and 20), wherein the ledge (e.g., as formed by proximal surface of 516, seq. or the like- figure 17) of the articular component (800, seq.) is tapered (e.g., figures 17 and 20; and paragraph [0102], etc.), and wherein the articular component (800, seq.) comprises a locking protrusion (518 or the like- figure 17) [indirectly] projecting [in a distal direction away] from the ledge (formed by proximal surface of 516) (figures 17 and 20), the locking protrusion (518, seq. or the like) configured to interface with the second portion of the interior recess (419).
Regarding claim 14, Frankle discloses the articular component (800) is a reverse insert (e.g., see at least figures 21-23).
Under the broadest reasonable interpretation, regarding claim 16, Frankle discloses [a portion of] a distal end (defined as ‘end’ of articular component from 520 to recess 514) of the articular component (800, seq.- see figure 17) has a greater diameter [at 516] than a portion (514) of the articular component (800, seq.) proximal to the distal end (defined as ‘end’ of articular component from 520 to recess 514).
Regarding claim 17, Frankle discloses the articular component comprises an ultrahigh molecular weight polyethylene (e.g., see at least paragraph [0104]).
Regarding claim 20, Frankle discloses the stem comprises titanium (e.g., see at least paragraph [0101]).


Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) in view of Bassik et al. U.S. patent no. 7,135,044 (“Bassik”), as applied above, and further in view of Metcalfe et al. U.S. publication no. 2012/0179262 A1 (“Metcalfe”).
Regarding claims 3 and 4, as described supra, Frankle in view of Simmen in view of Bassik teaches the invention substantially as claimed. 
Frankle is silent regarding the outer surface near the distal end is curved and comprises an opening configured to interface with a stem substantially as claimed.
In the same field of endeavor, namely humeral component systems, for example, in at least the embodiments of figures 3-9, Metcalfe teaches an outer surface of a humeral component joint adapter (2) with an outer surface near a distal end thereof that is curved, comprises an opening (2x, 2y, 2z; seq.) and is configured to interface with a stem component (1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try forming the humeral system of Frankle in view of Simmen in view of Bassik with modular humeral component joint adapter and stem as taught and/or suggested by Metcalf in order to enable joint angle optimization with predictable results and a reasonable expectation of success.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) in view of Bassik et al. U.S. patent no. 7,135,044 (“Bassik”), as applied above, and further in view of Stone et al. U.S. publication no. 2003/0028253 A1 (“Stone”).
Regarding claim 5, as discussed supra, Frankle in view of Simmen in view of Bassik teaches the invention substantially as claimed.
Frankle in view of Simmen in view of Bassik, as applied above, is silent regarding further comprising visual markings configured to index a position of the humeral component with respect to an articular component substantially as claimed.
In the same field of endeavor, namely humeral component systems, Stone teaches concepts including using an offset and visual markings to index a position of a humeral component with respect to an articular component (e.g., see at least figures 2, 7, 12, 13, etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try including an offset a visual indexing marking in the invention of Frankle in view of Simmen in view of Bassik, as taught and/or suggested by Stone, in order to provide an offset and articular optimization for an individual patient during the surgical procedure with predictable results and a reasonable expectation of success.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) in view of Bassik et al. U.S. patent no. 7,135,044 (“Bassik”), as applied above, and further in view of Schultz et al. U.S. publication no. 2006/0020344 A1.
Regarding claim 15, as discussed supra, Frankle in view of Simmen in view of Bassik teaches the invention substantially as claimed.
Frankle in view of Simmen in view of Bassik, as applied above, is silent regarding the reverse insert (800) is an angled insert substantially as claimed.
In the same field of endeavor, namely humeral component systems (e.g., figure 34), Shultz teaches a reverse insert may be an angled insert (e.g., figure 34). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try including the reverse insert of Frankle in view of Simmen in view of Bassik as a series of inserts including angled inserts provided in a kit in order to provide for optimizing the fit the surgical outcome for a particular patient with predictable results and reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-19 of U.S. Patent No. 9,498,344.
Claims 1-22 of U.S. Patent No. 10,548,737.
[Provisionally rejected] over Claims 25-42 and 51-53 of Serial No. 16/020873.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent or reference application are narrower than the present application claims in some regards and broader in others. With regard to those limitations making the patent or reference application claims narrower than the present application claims, species anticipates genus.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  With regard to those limitations making the present application claims narrower than the patent or reference application claims, such features are known by the prior art for the reasons described herein above. It would have been obvious to one of ordinary skill in the art at the time of the invention to form the humeral component as a separable and optimizable surgical component with predictable results and a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774